NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604



                               Argued November 4, 2014
                               Decided November 18, 2014

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



Nos. 14‐2043 and No. 14‐3014                        Appeals from the United States District
                                                    Court for the Northern District of
JESUS GUARDADO‐FIGUEROA,                            Illinois, Eastern Division
              Petitioner‐Appellant,
                                                    No. 13‐CV‐5893 and No. 14‐CV‐6607
       v.
                                                    Ronald A. Guzmán, Judge.
SHON M. KUTA,
                    Respondent‐Appellee.



                                        O R D E R

        In July 2011, Mexican law enforcement authorities filed a diplomatic note with
the United States Secretary of State requesting the extradition of Jesus Guardado‐
Figueroa to stand trial for the aggravated homicide of a victim alleged to be his wife’s
lover. In May 2012, the United States Attorney for the Northern District of Illinois filed a
complaint for extradition. Figueroa was arrested and a hearing on the complaint for
extradition was held by a magistrate judge. The magistrate judge found probable cause
and entered an order, subsequently amended to correct a typographical error, certifying
Figueroa’s extraditability and committing him to the custody of the United States
Nos. 14-2043 & 14-3014                                                                 Page 2



Marshals Service pending disposition of the extradition by the Secretary of State. In re
Figueroa, 2013 U.S. Dist. LEXIS 87884 (N.D. Ill., June 26, 2013). Figueroa filed his first
petition for a writ of habeas corpus contesting the extradition order. 28 U.S.C. § 2241.
The district court denied Figuroa’s petition. Figueroa v. Nicklin, 13 C 5893 (N.D. Ill., April
2, 2014). Figuroa appealed, generating case no. 14‐2043.

        On August 4, 2014, just over two months after Figueroa’s appeal was docketed in
case no. 14‐2043, the government filed a Notice Regarding Extradition indicating that it
intended to extradite Figueroa absent an order from us directing otherwise. On August
25, 2014, the Department of State sent Figueroa’s attorney a letter stating that after a
review of all pertinent information, the Secretary of State’s designee had decided to
authorize Figueroa’s surrender to Mexico. On August 27, 2014, Figueroa filed his
second petition for a writ of habeas corpus, this time challenging the Secretary of State’s
surrender decision. Figueroa v. Kuta, 14‐CV‐6607 (N.D. Ill.). On September 11, 2014, the
district court denied Figueroa’s second habeas petition and also denied his motion to
stay or enjoin the Secretary’s surrender decision. Figueroa also appealed that denial,
generating case no. 14‐3014. On September 12, 2014, Figueroa filed an Emergency
Motion for a Stay of Petitioner’s Extradition Pending Appeal. We temporarily stayed
Figueroa’s extradition pending the resolution of the stay motion, and on September 24,
2014, the government filed its brief in opposition.

       On October 7, 2014, we denied Figueroa’s motion for a stay pending appeal. On
October 21, 2014, the government filed a Notice Regarding Extradition, wherein it
stated that in light of our October 7, 2014 order, “[t]here are thus no apparent legal
barriers to Petitioner‐Appellant’s prompt surrender” and “that the United States
intends to proceed with Petitioner‐Appellant Jesus Guardado‐Figueroa’s extradition to
Mexico, absent an order directing otherwise.” We heard oral argument on the merits of
the appeal in case no. 14‐2043 on November 4, 2014, but briefing in case no. 14‐3014 is
not yet complete, nor has oral argument been scheduled. However, neither will be
necessary. We have been informed that on November 12, 2014, the government
surrendered Figueroa into the custody of Mexican authorities. We have also been
informed that Figueroa’s attorney does not object to the government’s motion to
dismiss these two cases as moot.

       The surrender of an individual into the custody of foreign law enforcement
authorities renders that individual’s appeal contesting the lawfulness of his previous
detention moot. See Lindstrom v. Graber, 203 F.3d 470, 474 (7th Cir. 2000). That rule
governs these instances. Accordingly, Figueroa’s appeals in case nos. 14‐2043 and 
14‐3014 are DISMISSED.